Title: To Thomas Jefferson from John Taylor, 26 December 1804
From: Taylor, John
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Virginia Caroline Decr. 26. 1804
                  
                  If this letter should be improper; its apology is, that no evil design suggested it.
                  An idea is circulated, that after the expiration of the next presidential term, you purpose to decline a re-election. As one of your constituents; as one of your friends; I am about to inform you of its reception within the compass of my observation, and to add several remarks as to its propriety.
                  The monarchists avowed on secret, say that it will be right; a new sect of republicans (which for the first time I saw alive at Washington last winter, without being able to class them) favor it under colour of the rotation principle; and the firm consistent republicans reprobate it. Of the first party you are the terror; of the second the check; of the third the confidence. A removal of this terror, of this check, and of this confidence, seems to condense in a point, the policy of your retirement.
                  I do not hesitate to avow an approbation of the rotation principle, and a belief that it is entertained by many others. But in losing you, an avenue to this principle would be closed, without gaining it. Is it wise to lessen the prospect, in order to come at an object? If this principle possesses your approbation, can your taking this approbation into retirement, draw forth that into operation? Should you doubt, can a check in the current of your system, accelerate a just estimate of it, as adapted or not to our policy. In short, if this principle should rob republicanism of a friend, without yielding any protection against a foe, it would be made to resemble that species of heroism, which banishes its general, to take the chance of receiving one from the enemy.
                  A far more important consideration, will be a subject of discussion for ages. Whether your retirement will be consistent with the great undertaking to which you have almost devoted your life? However military conquest may be condemned by philosophy, all men discriminate between those who seize or throw away the means of victory; neither fame or approbation follows the latter. And when the object is to subdue tyranny by intellect, ought a mean of success to be thrown away, which it would be disreputable to relinquish, even if the object was to enslave mankind?
                  The force of habit is a demonstration of the advantage of perseverance. We have seen it sustain vice or folly for ages. Now has occured the golden opportunity of enlisting it on the side of virtue and wisdom. Why should it be rejected as an auxiliary to a good cause, when its utmost powers are invariably inlisted in a bad one? This practical lesson, however humiliating, cannot be overlooked. Philosophy must draw habit to her assistance, if she hopes to make permanent impressions. Can eight years obliterate the prejudices of twelve? Can they detect the errors of eight thousand? If they may suffice to plant the political area in scions cut from the tree of knowledge, will an abandonment of their culture promote their growth?
                  I am aware that a continuance of culture may happen, although you should retire. Happen! But is it unattended with risque? May it not be frustrated by a jealousy against Virginia? Will ambition allow her three out of four presidents? And may it not be this circumstance to form an alliance against the most resplendent merit?
                  Several strange indications of this new party give weight to these observations. Rumour (may she Die!) has busily scattered alarms. These are a cement which has welded republicanism to her shield: To tear them asunder will wound and pain. May not a new party irritate the wound? Will they not use the jealousy against Virginia to prevent its cure.
                  But what is this local and selfish consideration, compared with the sublime object of exhibiting republicanism to the world, in an experiment, fair, full and final. Ought the success of this experiment, which has already awakened an universal attention, capable of being perpetuated by the blessings of future generations; to be hazarded?
                  To diminish the intrusion upon your time, and because if you had considered it, little chance for my suggesting a new one existed, I have suppressed many ideas upon this subject, and communicated others in the fewest words I could. Permit me however to add an entreaty, that whatever may be your inclination, you will at least postpone a determination, until the experience of the next term, shall have doubted the Evidence which ought to govern the decision. I am with the utmost Esteem and respect, Sir, 
                  Yr: mo: obt. Sevt.
                  
                     John Taylor 
                     
                  
               